Case: 15-41391      Document: 00513548191         Page: 1    Date Filed: 06/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals

                                    No. 15-41391
                                                                                      Fifth Circuit

                                                                                    FILED
                                  Summary Calendar                              June 14, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

RAUL CRUZ-PEREZ,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:15-CR-182-1




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       The Federal Public Defender appointed to represent Raul Cruz-Perez



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41391    Document: 00513548191     Page: 2     Date Filed: 06/14/2016


                                 No. 15-41391

has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Cruz-Perez has not filed a response.

      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein. Our independent review confirms that the guilty plea was
knowing and voluntary. We therefore concur with counsel’s assessment that
the appeal presents no nonfrivolous issue for appellate review. Accordingly,
the motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2